6-0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 7-15, 20-23, and 33-342 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
It is noted that claims 38-42 were included in the rejection under 35 USC 112(b) and (d), these rejections are considered moot, because these claims were previously withdrawn from examination in response to the Restriction Requirement on March 30, 2021.
Claims 1-4, 6, 18-19 and 24-32 are pending for examination. Claim 16 was canceled with the amendment of 06/03/2022.
Claim Rejections - 35 USC § 112
The rejection of claims 16, and 38-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment and response filed 06/03/2022.
The rejection of claims 16 and 38-42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in response to Applicant’s amendment and response filed 06/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 18-19 and 24-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Buelter et al. (WO2008/143704A2) in view of Kotula et al. (WO2016/210373 A2), for the reasons of record, and the arguments set forth below.  The rejection of claim 16 is withdrawn in response to Applicant’s cancellation of this claim.  
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that Buelter “does not teach or suggest a need to modify a butyrate-producing pathway to account for NADH utilization under anaerobic conditions.” Contrary to Applicant’s assertions, Buelter et al. teach microorganisms that are engineered to convert a carbon source to a product wherein the product is a mixture of butyrate and n-butanol. The microorganism expresses genes for the conversion of acetyl-CoA to butyryl-CoA, genes for the conversion of butyryl-CoA to n-butanol, and genes for the conversion of butyryl-CoA to butyrate. (See ¶ [00245]).  Buelter et al. also teach blocking of genes regulating heterologous pathways, such as the acetate formation pathway, to promote butyrate formation.  Specifically, Buelter et al. teach knocking out genes, including ack and pta, that will block the acetate pathway and increase butyrate production, see ¶ [00242].  Furthermore, Buelter et al. teach that it is preferred that the conversion of carbon to butyrate happen under anaerobic conditions, so as to prevent the available carbon from being lost in the form of carbon dioxide, see ¶ [00250].
In one embodiment, Buelter et al. teach “the use of an inducible promoter to direct the expression of one or more key enzymes in the pathways...” (See ¶ [00170]).
Regarding Kotula, Applicants argued that this reference does not cure the deficiencies of Buelter et al.  However, contrary to Applicant’s assertions, Kotula et al. is simply cited for teaching the FNR low oxygen or anaerobic promoter.  Since Buelter et al. teach the genetic modification of a microorganism for the production of enzymes that are associated with butyrate production, such as acetyl-CoA to butyryl-CoA, wherein the system is responsive under anaerobic conditions. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the claims to introduce the enzymes associated with butyrate production into the microorganism, under the control of a promoter that is responsive under anaerobic conditions, such as the FMR promoter, for the regulation of a gene cassette necessary for the production of butyrate.  One of ordinary skill in the art would have been motivated to express the exogenous genes in the microorganism under the control of the anaerobic FMR promoter, because Buelter et al. teach that “it is preferred that the conversion of carbon to butyrate happen under anaerobic conditions, so as to prevent the available carbon from being lost in the form of carbon dioxide,” see ¶ [00250].













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699